Case 1:13-md-02472-WES-PAS Document 1440 Filed 07/13/20 Page 1 of 2 PageID #: 218609




                                                                                  Sharon K. Robertson
                                                                        srobertson@cohenmilstein.com




                                               July 13, 2020



    VIA ECF

    The Honorable Patricia A. Sullivan, USMJ
    U.S. District Court for the District of Rhode Island
    Federal Building and Courthouse
    One Exchange Terrace
    Providence, Rhode Island 02903

            Re:      In re Loestrin 24 Fe Antitrust Litig.,
                     MDL No. 2472; Master File No. 1:13-md-2472-WES-PAS (D.R.I.)

    Dear Judge Sullivan:

           I write on behalf of Co-Lead Counsel for the End-Payor Class to follow up on the Court’s
    request, during today’s teleconference, for clarification regarding how expenses and service
    awards will be allocated between the Lupin and Warner Chilcott Settlements.

            With respect to service awards, the $5,000 award to each of the two Consumer Named
    Plaintiffs will be paid out of the Lupin Settlement, while the $10,000 award to each of the nine
    Third-Party Payor (“TPP”) Class Representatives will be paid out of the Warner Chilcott
    Settlement.1

            With respect to expenses, the notice to the Settlement Class informed consumers that, due
    to the expenses incurred in connection with litigating the case and the cost of issuing notice, there
    will likely not be a distribution to them.2 The Lupin Settlement provides for the payment of


        1
          See also ECF No. 1437 at 35-6 (“End-Payors request service awards of $10,000 to each of
    the nine TPP Class Representatives in connection with the Warner Chilcott Settlement and of
    $5,000 to both of the Consumer Named Plaintiffs in connection with the Lupin Settlement.”).
        2
          See https://inreloestrin24feantitrustlitigation.com/documents/Loestrin%20Long%20Form%
Case 1:13-md-02472-WES-PAS Document 1440 Filed 07/13/20 Page 2 of 2 PageID #: 218610




    The Honorable Patricia A. Sullivan, USMJ
    July 13, 2020
    Page 2


    $1,000,000. To allocate expenses to the Lupin Settlement, we determined the litigation expenses
    incurred at the time the Lupin Settlement was achieved—that amount being $2,345,018. Applying
    30.03%3—the consumers’ pro rata share of damages as determined by our damages expert—the
    litigation expenses allocable to consumers is approximately $704,209. Since a robust publication
    notice program was necessary to reach the consumer portion of the Lupin Settlement Class, a
    significant portion of the $354,000 notice cost is directly attributable to consumers. Therefore, the
    entire $1,000,000 Lupin Settlement Fund, for efficiency, should pour over into the Warner Chilcott
    Settlement Fund and be utilized to pay incentive awards and reimburse expenses.

           Publication notice to the consumer portion of the Lupin Settlement Class began on March
    28, 2020.4 The deadline for consumers to opt-out or object to the Lupin Settlement was June 22,
    2020. The deadline for TPPs to object to the Lupin or Warner Chilcott Settlements was likewise
    June 22, 2020. As of the date of this letter, Counsel have not received any objections or opt-out
    requests as to either Settlement.

           We are available at the Court’s convenience to answer any additional questions.

                                                      Sincerely,


                                                      /s/ Sharon K. Robertson


                                                      Sharon K. Robertson




     cc: Counsel of Record (via ECF)




    20Notice%20(3).pdf at 7.
        3
          During the hearing, Counsel inadvertently represented that the consumer share was 30.09
    percent.
        4
          See Order, ECF No. 1427 (March 23, 2020) at ¶ 5 (requiring publication notice to commence
    5 days after Preliminary Approval).
